Citation Nr: 1017786	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-15 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether service connection 
is warranted.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for jaundice/liver disorder and hepatitis 
C.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by 
above the Department of Veterans Affairs (VA) Regional Office 
(RO).  

In March 2009, the Veteran presented hearing testimony before 
a Decision Review Officer (DRO) at the above RO.  The 
transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the Veteran's May 2008 substantive appeal to the Board, on 
VA Form 9, he handwrote that he requested to be afforded with 
a hearing in the Waco RO, to be held by videoconference.  
However, it was also noted in Box 8, pertaining to Board 
hearings, that he did not desire a Board hearing, which was 
noted to have been updated in VACOLs on May 29, 2008.  In a 
July 2008 letter, the Veteran's representative noted that, 
although the "I do not want a Board hearing" box was 
checked on the VA Form 9, the Veteran had nonetheless 
indicated in Block 9 that he wanted a videoconference hearing 
before the Board, and asked the RO to take appropriate 
action. 

The RO subsequently sent the Veteran a letter dated in 
November 2008 which notified him that his request for a 
Travel Board hearing had been received, advised him of his 
hearing options, and asked him to select the type of hearing 
he wanted within the next 30 days.  However, it does not 
appear that the Veteran received the letter, because it was 
returned to the RO by the Postal Service as "attempted" but 
"unable to forward."  Although the Veteran subsequently 
presented hearing testimony before a DRO at the RO in March 
2009, it remained unclear from the record whether he still 
desired a Board hearing.  Consequently, the Veteran was 
contacted by the Board in May 2010 to clarify whether or not 
he still desired a Board hearing.  The Veteran responded that 
he wanted to be scheduled for a videoconference Board hearing 
at the Waco RO as soon as possible.  See Report of Contact, 
VA Form 119, dated May 6, 2010.     

Because the Veteran has clarified that he desires a 
videoconference hearing, action on his hearing request is 
warranted.  Since such hearings are scheduled by the RO (see 
38 C.F.R. § 20.704(a)), the Board is remanding the case for 
that purpose, in order to satisfy procedural due process.  
Under applicable regulation, a hearing on appeal will be 
granted if an appellant expresses a desire to appear in 
person.  38 C.F.R. § 20.700.  The importance of responding to 
a request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3), as a Board decision may be vacated when there 
is a prejudicial failure to afford an appellant a personal 
hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing at the RO before a Veterans Law 
Judge, as the docket permits.  A copy of 
the notice to the Veteran of the 
scheduling of the hearing should be placed 
in the record.

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

